Carriers. — Plaintiff seeks to recover charges for certain freight transportation services performed for defendant. This case comes before the court pursuant to a memorandum report of the commissioner stating that at a'pretrial conference the parties, upon a consideration of the matters set forth in plaintiff’s request for admission of facts, defendant’s response thereto, and an audit by the General Accounting Office, agreed upon the net amount due plaintiff, and plaintiff agreed to accept the amount in full settlement of the balance claimed to be due on all claims asserted in the petition, request for admission of facts and accompanying schedules.
*562On September 19, 1969, tbe court ordered that judgment be entered for plaintiff for $1,727.92.